TYSON, J.
The appellants seek a review of a decree in their favor sustaining the first assignment of demurrer interposed by them and overruling their motion to dismiss the complainants’ bill for want of equity, and other grounds of demurrer assigned by them.
There was no amendment by the complainants of their bill to meet the defect pointed out by the demurrer which the chancellor sustained, and until the bill is amended the complainants have no cause in court, and should they fail to make the amendment within the time réquired by the order of the court the appellants go out *482of court with their costs. They cannot come here' to have this court review the decree upon the demurrer in their favor, or “to render any judgment here in respect to a mythical decree, a decree never rendered in legal contemplation against them.” — Watson v. Jones Bros., 121 Ala. 579.
The motion to dismiss the bill for want of equity was properly denied.
Affirmed.